DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 08/22/2019. 
Claim 21-30 are cancelled. 
Claims 1-20 are pending in the Application.  

Continuity/priority Information  
 The present Application 16548332, filed 08/22/2019, claims foreign priority to REPUBLIC OF KOREA, Application No. 10-2019-0027578, filed 03/11/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 and 08/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Objections
Claims 1-20 are objected to because of the following informalities:    Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13, the limitation “generate parity data.....and/or intermediate parity data upon which the parity data is based;” is indefinite.  It is unclear how one is able to define the relationship between parity data and intermediate parity data for generating parity data. The specification does not adequately describe the relationship.
Claims 1 and 13, the limitation “a number of slots of a plurality of slots in the first memory is based on a number of execution units of program buffering of the non-volatile memory” is indefinite.  It is unclear how one is able to define the relationship between a number of slots and execution units. According to the specification [0088]   the number of slots of the first memory 120 may be proportional to the number of execution units of program buffering of the non-volatile memory 140, which is not adequate description of the limitation. What is an execution unit?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (U.S. Pub. No.  20170102993) Pub. Date:  April 13, 2017 in view of Gholamipour et al. (U.S. Pub. No. 20190310780) FILED:  April 10, 2018. 
Regarding independent Claims 1 and 13, HU discloses data encoding techniques for devices, comprising: 
a non-volatile memory; and a controller which writes multi-stream data on the non-volatile memory; FIG. 1, [0022] The memory device 103 includes a memory 104, such as a non-volatile array of storage elements included in a memory die. [0025] The data storage device 102 further includes a controller 130 coupled to the memory device 103.
   a processor which generates parity data; and store the parity data;

[0030] The controller 130 may send the first codeword 106 and the first parity information 114 to the memory device 103. The memory device 103 may store the first codeword 106 to the memory 104 and may store the first parity information 114 to the buffer 112. 

Regarding independent Claims 1 and 13, and dependent Claims 2, 3, 11, 12, 14, 15, HU does not explicitly disclose “performing a data swap between the first memory and a second memory, based on a number of execution units of program buffering.”
 However, in analogous art, Gholamipour et al. (U.S. Pub. No. 20190310780) FILED:  April 10, 2018 discloses Par. [0155] A delay module 1308 determines 1510 whether a number of data writes since a data swap exceeds a swap frequency target, such as a threshold of N data writes. 
If N data writes have occurred since a data swap, the map component 150 determines 1512 whether a transition from the unchanged XOR map to the changed XOR map is finished. If the transition is not finished, the data move module 1206 swaps 1516 data between one pair of physical addresses based on the changed XOR map.   After swapping 1516 one pair of data values, the method 1500 continues with the map 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught by Gholamipour in the device of HU for the purpose of correcting errors due to delays in the memory device as to enhance memory capacity.  
 Regarding Claims 4-6, 8, 9, HU does not explicitly disclose “configured to store the parity data and/or the intermediate parity data in the empty slot”; 
However, in analogous art, Gholamipour  discloses [0155] A delay module 1308 determines 1510 whether a number of data writes since a data swap exceeds a swap frequency target, such as a threshold of N data writes.
It would have been obvious for the same reason as applied to the previous Claims for the purpose of transferring data to the appropriate slots, i.e. e.g. spare slots, as to enhance memory performance.
Regarding Claims 7, 10, HU does not explicitly disclose “selecting the one slot of the plurality of slots based on a least recently used (LRU) policy”;  
However, in analogous art, Gholamipour discloses [0153] FIG. 14 a diagram illustrating one embodiment of a method 1400 for mapping-based wear leveling for non-volatile memory.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate mapping-based wear leveling as taught by Gholamipour in the device of HU for the purpose of balancing the memory usage as to enhance memory performance.  
“parity data and/or the intermediate parity data to be stored in the first memory” [0034] The controller 130 may send the second codeword 108 and the second parity information 116 to the memory device 103. The memory device 103 may store second codeword 108 to the memory 104 and may store the second parity information 116 to the buffer 112. Depending on the particular implementation, the memory device 103 may store the codewords 106, 108 to a common storage region (e.g., a particular block, a particular word line, or another storage region) of the memory 104, or the memory device 103 may store the codewords 106, 108 to different storage regions of the memory 104. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: February 19, 2021
Non-Final Rejection 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111